Name: 2000/487/EC: Council Decision of 17 July 2000 on the acceptance, by the European Community, of the amendment to the Agreement establishing the General Fisheries Commission for the Mediterranean with a view to establishing an autonomous budget for that organisation
 Type: Decision
 Subject Matter: European construction;  parliamentary proceedings;  parliament;  natural environment;  public finance and budget policy;  fisheries
 Date Published: 2000-08-03

 Avis juridique important|32000D04872000/487/EC: Council Decision of 17 July 2000 on the acceptance, by the European Community, of the amendment to the Agreement establishing the General Fisheries Commission for the Mediterranean with a view to establishing an autonomous budget for that organisation Official Journal L 197 , 03/08/2000 P. 0035 - 0047Council Decisionof 17 July 2000on the acceptance, by the European Community, of the amendment to the Agreement establishing the General Fisheries Commission for the Mediterranean with a view to establishing an autonomous budget for that organisation(2000/487/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, in conjunction with Article 300(2), first sentence, and (3), first subparagraph,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The European Community is a member of the General Fisheries Commission for the Mediterranean (GFCM)(3).(2) The management of fish stocks in the Mediterranean requires that action be taken at multilateral level to regulate fishing activities on the high seas. The development of aquaculture can benefit from multilateral cooperation. The GFCM is the appropriate framework for these actions.(3) GFCM has recently adopted amendments designed to reinforce its activities by creating a Scientific Advisory Committee, to meet once a year. The new activities of this organisation require the necessary financial means.(4) GFCM depends entirely on the budget of the Food and Agriculture Organisation (FAO). The limitations placed on that budget mean that the activities of GFCM which are necessary to accomplish its new reinforced role cannot be funded. GFCM must therefore have its own autonomous budget.(5) GFCM adopted, at its meeting from 13 to 16 October 1997, the amendments to the text of the agreement establishing an autonomous budget. The said budget represents a new obligation on GFCM contracting parties within the meaning of Article X.2 of the Agreement creating the GFCM.(6) These new obligations can only enter into force after acceptance by two thirds of the members of the GFCM Commission and with respect to each member, only on acceptance by that member.(7) The Community should therefore adopt an instrument of acceptance of the autonomous budget of GFCM,HAS DECIDED AS FOLLOWS:Sole Article1. The Community shall accept the establishment of an autonomous budget for the General Fisheries Commission for the Mediterranean, in accordance with the instrument set out in Annex I.2. The text of the amended Agreement and the amended Rules of Procedure of the General Fisheries Commission for the Mediterranean, including the provisions on the autonomous budget, are set out in Annex II.Done at Brussels, 17 July 2000.For the CouncilThe PresidentJ. Glavany(1) OJ C 15, 20.1.1999, p. 13.(2) OJ C 150, 28.5.1999, p. 153.(3) Council Decision (98/416/EC) of 16 June 1998 on the accession of the European Community to the General Fisheries Commission for the Mediterranean (OJ L 190, 4.7.1998, p. 34).ANNEX IInstrument of acceptance of the autonomous budget of the General Fisheries Commission for the MediterraneanSir,I have the honour to inform you that the European Community has decided to accept the new rules governing the establishment of the autonomous budget of the General Fisheries Commission for the Mediterranean. I therefore convey to you this instrument by which the Community accepts the new Article VIIIa and IXa as well as the amendments to Articles II, VII and IX of the Agreement as adopted at the meeting from 13 to 16 October 1997, in accordance with Article X.2 of the said Agreement.I have the honour to be, Sir, yours faithfully,President of the Council of the European UnionMr DioufDirector-GeneralFood and Agriculture Organisation of the United Nations Via delle Terme di Caracalla I - 00100 RomaANNEX IIAGREEMENTestablishing the General Fisheries Commission for the MediterraneanPREAMBLETHE CONTRACTING PARTIES,Taking account of the relevant provisions of the United Nations Convention on the Law of the Sea which entered into force on 16 November 1994 (hereafter referred to as the United Nations Convention) and which requires all members of the international community to cooperate in the conservation and management of the living marine resources,Noting also the objectives and purposes stated in Chapter 17 of Agenda 21 adopted by the United Nations Conference on Environment and Development, 1992 and the Code of Conduct for Responsible Fisheries adopted by the FAO Conference in 1995,Noting also that other international instruments have been negotiated concerning the conservation and management of certain fish stocks,Having a mutual interest in the development and proper utilisation of the living marine resources in the Mediterranean and the Black Sea and connecting waters (hereafter referred to as the "Region") and desiring to further the attainment of their objectives through international cooperation which would be furthered by the establishment of a General Fisheries Commission for the Mediterranean,Recognising the importance of fisheries conservation and management in the Region and of promoting cooperation to that effect,AGREE AS FOLLOWS:Article IThe Commission1. The Contracting Parties hereby establish within the framework of the Food and Agriculture Organisation of the United Nations (hereinafter referred to as "the Organisation") a Commission to be known as the General Fisheries Commission for the Mediterranean (hereinafter referred to as "the Commission"), for the purpose of exercising the functions and discharging the responsibilities set forth in Article III below.2. The Members of the Commission shall be such Members and Associate Members of the Organisation and such non-member States as are members of the United Nations, any of its Specialised Agencies or the International Atomic Energy Agency, that are:(i) coastal States or Associate Members situated wholly or partly within the Region,(ii) States or Associate Members whose vessels engage in fishing in the Region for stocks covered by this Agreement, or(iii) regional economic integration organisations of which any State referred to in subparagraphs (i), or (ii) above is a member and to which that State has transferred competence over matters within the purview of this Agreement;and which accept this Agreement in accordance with the provisions of Article XI below, it being understood that these provisions shall not affect the membership status in the Commission of such States that are not members of the United Nations, any of its Specialised Agencies or the International Atomic Energy Agency as may have become parties to this Agreement prior to 22 May 1963. As regards Associate Members, this Agreement shall, in accordance with the provisions of Article XIV.5 of the Constitution and Rule XXI.3 of the General Rules of the Organisation, be submitted by the Organisation to the authority having responsibility for the international relations of such Associate Members.Article IIOrganisation1. Each Member shall be represented at sessions of the Commission by one delegate, who may be accompanied by an alternate and by experts and advisers. Participation in meetings of the Commission by alternates, experts, and advisers shall not entail the right to vote, except in the case of an alternate who is acting in the place of a delegate during his absence.2. Subject to paragraph 3, each Member shall have one vote. Decisions of the Commission shall be taken by a majority of the votes cast, except as otherwise provided by this Agreement. A majority of the total membership of the Commission shall constitute a quorum.3. A Regional Economic Integration Organisation that is a Member of the Commission shall be entitled to exercise in any meeting of the Commission or of any subsidiary body of the Commission a number of votes equal to the number of its Member States that are entitled to vote in such meeting.4. A Regional Economic Integration Organisation that is a Member of the Commission shall exercise its membership rights on an alternative basis with its Member States that are Members of the Commission in the areas of their respective competence. Whenever a Regional Economic Integration Organisation that is a Member of the Commission exercises its right to vote, its member States shall not exercise theirs, and conversely.5. Any Member of the Commission may request a Regional Economic Integration Organisation that is a Member of the Commission or its Member States that are Members of the Commission to provide information as to which, as between the Member Organisation and its Member States, has competence in respect of any specific question. The Regional Economic Integration Organisation or the Member States concerned shall provide this information on such request.6. Before any meeting of the Commission or a subsidiary body of the Commission, a Regional Economic Integration Organisation that is a Member of the Commission or its Member States that are Members of the Commission shall indicate which, as between the Regional Economic Integration Organisation and its Member States, has competence in respect to any specific question to be considered in the meeting and which, as between the Regional Economic Integration Organisation and its Member States, shall exercise the right to vote in respect of each particular agenda item. Nothing in this paragraph shall prevent a Regional Economic Integration Organisation that is a Member of the Commission or its Member States that are Members of the Commission from making a single declaration for the purposes of this paragraph, which declaration shall remain in force for questions and agenda items to be considered at all subsequent meetings subject to such exceptions or modifications as may be indicated before any individual meeting.7. In cases where an agenda item covers both matters in respect of which competence has been transferred to the Regional Economic Integration Organisation and matters which lie within the competence of its Member States, both the Regional Economic Integration Organisation and its Member States may participate in the discussions. In such cases the meeting, in arriving at its decisions, shall take into account only the intervention of the Member which has the right to vote.8. For the purpose of determining a quorum of any meeting of the Commission, the delegation of a Regional Economic Integration Organisation that is a Member of the Commission shall be counted to the extent that it is entitled to vote in the meeting in respect of which the quorum is sought.9. The Commission shall elect a Chairman and two Vice-Chairmen.10. The Chairman of the Commission shall normally convene a regular session of the Commission every year unless otherwise directed by a majority of the Members. The site and date of all sessions shall be determined by the Commission in consultation with the Director-General of the Organisation.11. The seat of the Commission shall be at the headquarters of the Organisation in Rome, or such other location as may be determined by the Commission.12. The Commission may, by a two-thirds majority of its membership, adopt and amend its own Rules of Procedure provided that such Rules of Procedure or the amendments thereto are not inconsistent with this Agreement or with the Constitution of the Organisation.13. The Commission may, by a two-thirds majority of its membership, adopt and amend its own Financial Regulations, provided that such Regulations shall be consistent with the Principles embodied in the Financial Regulations of the Organisation. Such Regulations shall be reported to the Finance Committee which shall have the power to disallow such Financial Regulations or amendment if it finds that they are inconsistent with the principles embodied in the Financial Regulations of the Organisation.Article IIIFunctions1. The purpose of the Commission shall be to promote the development, conservation, rational management and best utilisation of living marine resources, as well as the sustainable development of aquaculture in the Region, and to these ends it shall have the following functions and responsibilities:(a) to keep under review the state of these resources, including their abundance and the level of their exploitation, as well as the state of the fisheries based thereon;(b) to formulate and recommend, in accordance with the provisions of Article V, appropriate measures:(i) for the conservation and rational management of living marine resources, including measures:- regulating fishing methods and fishing gear,- prescribing the minimum size for individuals of specified species,- establishing open and close fishing seasons and areas,- regulating the amount of total catch and fishing effort and their allocation among Members,(ii) for the implementation of these recommendations;(c) to keep under review the economic and social aspects of the fishing industry and recommend any measures aimed at its development;(d) to encourage, recommend, coordinate and, as appropriate, undertake training and extension activities in all aspects of fisheries;(e) to encourage, recommend, coordinate and, as appropriate, undertake research and development activities, including cooperative projects in the areas of fisheries and the protection of living marine resources;(f) to assemble, publish or disseminate information regarding exploitable living marine resources and fisheries based on these resources;(g) to promote programmes for marine and brackish water aquaculture and coastal fisheries enhancement;(h) to carry out such other activities as may be necessary for the Commission to achieve its purpose as defined above.2. In formulating and recommending measures under paragraph 1(b) above, the Commission shall apply the precautionary approach to conservation and management decisions, and take into account also the best scientific evidence available and the need to promote the development and proper utilisation of the marine living resources.Article IVRegionThe Commission shall carry out the functions and responsibilities set forth in Article III in the Region as referred to in the Preamble.Article VRecommendations on management measures1. The recommendations referred to in Article III(1)(b), shall be adopted by a two-thirds majority of Members of the Commission present and voting. The text of such recommendations shall be communicated by the Chairman of the Commission to each Member.2. Subject to the provisions of this Article, the Members of the Commission undertake to give effect to any recommendations made by the Commission under Article III(1)(b), from the date determined by the Commission, which shall not be before the period for objection provided for in this Article has elapsed.3. Any Member of the Commission may within 120 days from the date of notification of a recommendation object to it and in that event shall not be under obligation to give effect to that recommendation. In the event of an objection being made within the 120 days period any other Member may similarly object at any time within a further period of 60 days. A Member may also at any time withdraw its objection and give effect to a recommendation.4. If objections to a recommendation are made by more than one-third of the Members of the Commission, the other Members shall be relieved forthwith of any obligation to give effect to that recommendation; nevertheless any or all of them may agree among themselves to give effect to it.5. The Chairman of the Commission shall notify each Member immediately upon receipt of each objection or withdrawal of objection.Article VIReportsThe Commission shall transmit, after each session, to the Director-General of the Organisation, a report embodying its views, recommendations and decisions, and make such other reports to the Director-General of the Organisation as may seem to it necessary or desirable. Reports of the committees and working parties of the Commission provided for in Article VII of the Agreement shall be transmitted to the Director-General of the Organisation through the Commission.Article VIICommittees, working parties and specialists1. The Commission may establish temporary, special or standing committees to study and report on matters pertaining to the purposes of the Commission and working parties to study and recommend on specific technical problems.2. The committees and working parties referred to in paragraph 1 above shall be convened by the Chairman of the Commission at such times and places as are determined by the Chairman in consultation with the Director-General of the Organisation, as appropriate.3. The establishment of committees and working parties referred to in paragraph 1 above and the recruitment or appointment of specialists, shall be subject to the availability of the necessary funds in the relevant chapter of the approved budget of the Commission. Before taking any decision involving expenditures in connection with the establishment of committees and working parties and the recruitment or appointment of specialists, the Commission shall have before it a report from the Secretary of the Commission on the administrative and financial implications thereof.Article VIIICooperation with international organisationsThe Commission shall cooperate closely with other international organisations in matters of mutual interest.Article VIIIaFinances1. Each Member of the Commission undertakes to contribute annually its share of the autonomous budget in accordance with a scale of contributions to be adopted by the Commission.2. At each regular session, the Commission shall adopt its autonomous budget by consensus of its Members, provided however that if, after every effort has been made, a consensus cannot be reached in the course of that session, the matter will be put to a vote and the budget shall be adopted by a two-thirds majority of its Members.3. (a) The amount of the contribution of each Member of the Commission shall be determined in accordance with a scheme which the Commission shall adopt and amend by consensus.(b) The scheme adopted or amended by the Commission shall be set out in the Financial Regulations of the Commission.4. Any non-Member of the Organisation that becomes a Member of the Commission shall be required to make such contribution towards the expenses incurred by the Organisation with respect to the activities of the Commission as the Commission may determine.5. Contributions shall be payable in freely convertible currencies unless otherwise determined by the Commission with the concurrence of the Director-General.6. The Commission may also accept donations and other forms of assistance from organisations, individuals and other sources for purposes connected with the fulfilment of any of its functions.7. Contributions and donations and other forms of assistance received shall be placed in a Trust Fund administered by the Director-General in conformity with the Financial Regulations of the Organisation.8. A Member of the Commission which is in arrears in the payment of its financial contributions to the Commission shall have no vote in the Commission if the amount of its arrears equals or exceeds the amount of the contributions due from it for the two preceding calendar years. The Commission may, nevertheless, permit such a Member to vote if it is satisfied that the failure to pay was due to conditions beyond the control of the Member but in no case shall it extend the right to vote beyond a further two calendar years.Article IXExpenses1. The expenses of delegates and their alternates, experts and advisers occasioned by attendance at sessions of the Commission and the expenses of representatives sent to committees or working parties established in accordance with Article VII of this Agreement shall be determined and paid by respective Members.2. The expenses of the Secretariat, including publications and communications and the expenses incurred by the Chairman and Vice-Chairmen of the Commission, when performing duties on behalf of the Commission between Commission sessions, shall be determined and paid from the budget of the Commission.3. The expenses of research and development projects undertaken by individual Members of the Commission, whether independently or upon recommendation of the Commission, shall be determined and paid by the Members concerned.4. The expenses incurred in connection with cooperative research or development projects undertaken in accordance with the provisions of Article III(1)(e), unless otherwise available shall be determined and paid by the Members in the form and proportion to which they shall mutually agree. Contributions for cooperative projects shall be paid into a trust fund to be established by the Organisation and shall be administered by the Organisation in accordance with the Financial Regulations and Rules of the Organisation.5. The expenses of experts invited to attend meetings of the Commission, committees or working parties in their individual capacity shall be borne by the budget of the Commission.6. The Commission may accept voluntary contributions generally or in connection with specific projects or activities of the Commission. Such contributions shall be paid into a trust fund to be established by the Organisation. The acceptance of such voluntary contributions and the administration of the trust fund shall be in accordance with the Financial Regulations and Rules of the Organisation.Article IXaAdministration1. The Secretary of the Commission (hereinafter referred to as the "Secretary") shall be appointed by the Director-General with the approval of the Commission, or in the event of appointment between regular sessions of the Commission, with the approval of the Members of the Commission.2. The Secretary shall be responsible for implementing the policies and activities of the Commission and shall report thereon to the Commission. The Secretary shall also act as Secretary to other subsidiary bodies established by the Commission, as required.3. The expenses of the Commission shall be paid out of its autonomous budget except those relating to such staff and facilities as can be made available by the Organisation. The expenses to be borne by the Organisation shall be determined and paid within the limits of the biennial budget prepared by the Director-General and approved by the Conference of the Organisation in accordance with the General Rules and the Financial Regulations of the Organisation.4. Expenses incurred by delegates, their alternates, experts and advisers when attending, as government representatives, sessions of the Commission, its sub-commissions and its committees, as well as the expenses incurred by observers at sessions, shall be borne by the respective governments or organisations. The expenses of experts invited by the Commission to attend, in their individual capacity, meetings of the Commission or its sub-commissions or committees shall be borne by the budget of the Commission.Article XAmendments1. The General Fisheries Commission for the Mediterranean may amend this Agreement by a two-thirds majority of all the Members of the Commission. Subject to paragraph 2 below, amendments shall come into force as from the date of their adoption by the Commission.2. Amendments involving new obligations for Members shall come into force after acceptance by two-thirds of the Members of the Commission and with respect to each Member only on acceptance of it by that Member. The instruments of acceptance of amendments involving new obligations shall be deposited with the Director-General of the Organisation who shall inform all the Members of the General Fisheries Commission for the Mediterranean, as well as the Secretary-General of the United Nations, of the receipt of acceptance and the entry into force of such amendments. The rights and obligations of any Member of the General Fisheries Commission for the Mediterranean that has not accepted an amendment involving additional obligations shall continue to be governed by the provisions of this Agreement as they stood prior to the amendment.3. Amendments to this Agreement shall be reported to the Council of the Organisation which shall have the power to disallow any amendment which it finds to be inconsistent with the objectives and purposes of the Organisation or the provisions of the Constitution of the Organisation. If the Council of the Organisation considers it desirable, it may refer the amendment to the Conference of the Organisation which shall have the same power.Article XIAcceptance1. This Agreement shall be open to acceptance by Members or Associate Members of the Organisation.2. The Commission may, by a two-thirds majority of its membership, admit to membership such other States that are Members of the United Nations, any of its Specialised Agencies or the International Atomic Energy Agency as have submitted an application for membership and a declaration made in a formal instrument that they accept this Agreement as in force at the time of admission.3. Participation in the activities of the Commission by Members of the Commission which are not Members or Associate Members of the Organisation shall be contingent upon the assumption of such proportionate share in the expenses of the Secretariat as may be determined in the light of the relevant provisions of the Financial Regulations of the Organisation.4. Acceptance of this Agreement by any Member or Associate Member of the Organisation shall be effected by the deposit of an instrument of acceptance with the Director-General of the Organisation and shall take effect on receipt of such instrument by the Director-General.5. Acceptance of this Agreement by non-members of the Organisation shall be effected by the deposit of an instrument of acceptance with the Director-General of the Organisation. Membership shall become effective on the date on which the Commission approves the application for membership, in conformity with the provisions of paragraph 2 of this Article.6. The Director-General of the Organisation shall inform all Members of the Commission, all Members of the Organisation and the Secretary-General of the United Nations of all acceptances that have become effective.7. Acceptance of this Agreement may be made subject to reservations which shall become effective only upon unanimous approval by the Members of the Commission. Members of the Commission not having replied within three months from the date of the notification shall be deemed to have accepted the reservation. Failing such approval, the nation or regional economic integration organisation making the reservation shall not become a party to this Agreement. The Director-General of the Organisation shall notify forthwith all Members of the Commission of any reservations.8. References in this Agreement to the United Nations Convention on the Law of the Sea, 1982, or to other international agreements do not prejudice the position of any State with respect to signature, ratification, or accession to the 1982 United Nations Convention or with respect to other agreements.Article XIIEntry into forceThis Agreement shall enter into force as from the date of receipt of the fifth instrument of acceptance.Article XIIITerritorial applicationThe Members of the Commission shall, when accepting this Agreement, state explicitly to which territories their participation shall extend. In the absence of such a declaration, participation shall be deemed to apply to all the territories for the international relations of which the Member is responsible. Subject to the provisions of Article XIV below, the scope of the territorial application may be modified by a subsequent declaration.Article XIVWithdrawal1. Any Member may withdraw from this Agreement at any time after the expiration of two years from the date upon which the Agreement entered into force with respect to that Member, by giving written notice of such withdrawal to the Director-General of the Organisation who shall immediately inform all the Members of the Commission and the Members of the Organisation of such withdrawal. Notice of withdrawal shall become effective three months from the date of its receipt by the Director-General.2. A Member of the Commission may give notice of withdrawal with respect to one or more of the territories for the international relations of which it is responsible. When a Member gives notice of its own withdrawal from the Commission it shall state to which territory or territories the withdrawal is to apply. In the absence of such a declaration, the withdrawal shall be deemed to apply to all the territories for the international relations of which the Member of the Commission is responsible, with the exception of Associate Members.3. Any Member of the Commission that gives notice of withdrawal from the Organisation shall be deemed to have simultaneously withdrawn from the Commission, and this withdrawal shall be deemed to apply to all the territories for the international relations of which the Member concerned is responsible, except that such withdrawal shall not be deemed to apply to an Associate Member.Article XVInterpretation and settlement of disputesAny dispute regarding the interpretation or application of this Agreement, if not settled by the Commission, shall be referred to a committee composed of one member appointed by each of the parties to the dispute, and in addition an independent chairman chosen by the members of the committee. The recommendations of such a committee, while not binding in character, shall become the basis for renewed consideration by the parties concerned of the matter out of which the disagreement arose. If as the result of this procedure the dispute is not settled, it shall be referred to the International Court of Justice in accordance with the Statute of the Court, or, in the case of a Regional Economic Integration Organisation that is a Member of the Commission, it shall be submitted to arbitration unless the parties to the dispute agree to another method of settlement.Article XVITerminationThis Agreement shall be automatically terminated if and when, as the result of withdrawals, the number of Members of the Commission drops below five, unless the remaining Members unanimously decide otherwise.Article XVIICertification and registrationThe text of this Agreement was originally formulated at Rome on the twenty-fourth day of September one thousand nine hundred and forty-nine in the French language. Two copies in the English, French and Spanish languages of this Agreement and of any amendments to this Agreement shall be certified by the Chairman of the Commission and by the Director-General of the Organisation. One of these copies shall be deposited in the archives of the Organisation. The other copy shall be transmitted to the Secretary-General of the United Nations for registration. In addition, the Director-General shall certify copies of this Agreement and transmit one copy to each Member of the Organisation and to such non-member nations of the Organisation that are or may become parties to this Agreement.RULES OF PROCEDURE OF THE GENERAL FISHERIES COMMISSION FOR THE MEDITERRANEANRule IFor the purpose of these Rules, the following definitions apply:Agreement:The Agreement for the establishment of the General Fisheries Commission for the Mediterranean formulated at Rome (Italy), 24 September 1949 as amended in conformity with Article X thereof.Commission:The General Fisheries Commission for the Mediterranean.Chairman:The Chairman of the Commission.Vice-Chairman:The Vice-Chairman of the Commission.Delegate:The representative of a Member as specified in Article II(1) of the Agreement.Delegation:The delegate and his alternate, experts, and advisers.Member:Members and Associate Members of the Organisation, and non-members of the Organisation, as may be Members of the Commission.Secretary:The Secretary of the Commission.Organisation:The Food and Agriculture Organisation of the United Nations.Conference:The Conference of the Organisation.Observer nation, Associate Member or Organisation:A nation that is not a Member of the Commission or of the Organisation, or an international organisation invited to attend a session of the Commission, or a Member or Associate Member of the Organisation attending a session of the Commission while not a Member of the Commission.Observer:The representative of an observer nation or organisation.Rule IISessions of the Commission1. In pursuance of, and in accordance with, Article II(10) of the Agreement, the Commission, in consultation with the Director-General, shall at each regular session decide the time and place for the next session in accordance with the requirements of the Commission's programmes and the terms of the invitation of the country in which the session is to be held. The Chairman, accordingly, shall issue the announcement of the session.2. The Chairman may convene a special session of the Commission at the request or with the approval of the majority of the Members.3. Invitations to a regular session of the Commission shall be issued by the Secretary on behalf of the Chairman not less than sixty days in advance of the date fixed for the opening of the session. Invitations to special sessions shall be issued not less than forty days in advance of the date fixed for the opening of the session.4. In order that a proposal to hold a session of the Commission or any of its organs, in a given country, may be considered, such country must have (a) ratified without reservation the Convention on the Privileges and Immunities of the Specialised Agencies of the United Nations, or (b) given the assurance that all delegates, representatives, experts, observers, or other persons entitled to attend such session in accordance with the terms of the Agreement or these Rules, will enjoy the privileges and immunities necessary for the independent exercise of their function in connection with the session.Rule IIICredentialsAt each session the Secretary shall receive the credentials of delegations and observers. Such credentials shall conform to the standard form set by the Secretariat. Upon examination thereof the Secretariat shall report to the Commission for the necessary action.Rule IVAgenda1. The agenda of each regular session shall include:(a) as appropriate, election of the Chairman and of two Vice-Chairmen as provided under Article II(9) of the Agreement;(b) adoption of the agenda;(c) a report by the Secretary on the financial affairs and activities of the Commission;(d) consideration of the proposed budget;(e) reports of committees;(f) consideration of the time and place of the next session;(g) proposals for amendments to the Agreement and the present Rules of Procedure;(h) applications for membership, in accordance with Article XI(2) of the Agreement, from States which, while not Members of the Organisation, are Members of the United Nations, any of its Specialised Agencies or the International Atomic Energy Agency;(i) items referred to the General Fisheries Commission for the Mediterranean by the Conference, the Council or the Director-General of the Organisation.2. The agenda shall also include, upon approval by the Commission:(a) items approved at the previous session;(b) items proposed by a Member.3. The provisional agenda shall be sent by the Secretary to members and observer nations and organisations not less than 60 days before the date of the session, together with reports and documents available in connection therewith.4. The agenda of a special session shall consist only of items relating to the purpose for which the session was called.Rule VThe Secretariat1. The Secretariat shall consist of the Secretary and such staff responsible to him as may be determined by the Director-General.2. The duties of the Secretary shall include the receipt, collation, and circulation of documents, reports, and resolutions of the sessions of the Commission and its committees, the record of their proceedings, the certification of expenditures and financial commitments, and the performance of such other duties as the Commission may direct.3. Copies of all communications concerning the affairs of the Commission shall be sent to the Secretary for purposes of information and record.Rule VIPlenary meetings of the CommissionPlenary meetings of the Commission shall be held in public unless otherwise decided by the Commission. When the Commission decides to hold a private meeting, it shall at the same time determine the scope of such a decision with respect to observers.Rule VIIElection of Chairman and Vice-Chairmen1. The Commission shall elect the Chairman and first and second Vice-Chairman of the Commission who shall assume office immediately following the regular session at which they were elected and who shall be elected for two regular sessions.2. Nominees must be delegates or alternates present at the regular session at which they are to be elected. They shall be eligible for re-election for a further two regular sessions.Rule VIIIFunctions of the Chairman and Vice-Chairmen1. The Chairman shall exercise the functions conferred on him elsewhere in these Rules and, in particular, shall:(a) declare the opening and closing of each plenary meeting of the Commission;(b) direct the discussions at such meetings and ensure observance of these Rules, accord the right to speak, put questions and announce decisions;(c) rule on points of order;(d) subject to these Rules, have complete control over the proceedings of the session;(e) appoint such committees of the session as the Commission may direct.2. In the absence of the Chairman, or at his request, his functions shall be exercised by the first Vice-Chairman or, in the absence of the latter, by the second Vice-Chairman.3. The Chairman or Vice-Chairmen, when acting as Chairman shall not vote and another member of their delegations shall represent their governments.4. The Secretary shall temporarily exercise the functions of the Chairman in the event the Chairman and Vice-Chairmen are unable to serve.Rule IXVoting arrangements and procedures1. Except as provided in paragraph 4 of this Rule, voting in plenary meetings shall be oral or by show of hands, except that a vote by roll call shall be taken if a special majority is required by the Agreement or these Rules, or if a request for a vote by roll call is made by any delegation.2. A vote by roll call shall be conducted by calling upon delegations in the French alphabetical order.3. The record of any roll call vote shall show the votes cast by each delegate and any abstention.4. Voting on matters relating to individuals, except the election of officers of the Commission and its committees, shall be by secret ballot.5. When no nominee for an office obtains on the first ballot a majority of the votes cast, there shall be taken a second ballot confined to the two candidates obtaining the largest number of votes. If, on the second ballot, the votes are equally divided, the Chairman shall decide between the candidates by drawing lots.6. If the Commission is equally divided when a vote is taken on a question other than election, a second vote shall be taken at the next meeting of the current session. If the Commission is then again equally divided, the proposal shall be regarded as rejected.7. Voting arrangements and other related matters not specifically provided for by the Agreement, or by these Rules, shall be governed mutatis mutandis by the provisions of the General Rules of the Organisation.Rule XCommittees1. There shall be established a Committee on Aquaculture which shall be open to all members of the Commission and which shall:(a) monitor development and trends of aquaculture practices in the region;(b) monitor the interaction between aquaculture development and the environment;(c) oversee and guide work of the four networks created as a result of the activities of MEDRAP II and in particular by monitoring the progress, evaluating the proposed programmes of the various networks, and directing the work of the SIPAM network through the FAO Secretariat;(d) seek additional support to complement the contribution of the institutions, which support the established networks, namely, CIHEAM, MAP-PAP/RAC and FAO, and to enhance the work of the four networks;(e) carry out other duties related to aquaculture promotion and development that may be referred to it by the Commission.2. (a) There shall be established a Scientific Advisory Committee which shall provide scientific, social and economic information, data, or advice relating to the work of the Commission.(b) The Committee shall be open to all members of the Commission. Each Member of the Commission may designate a member of the Committee, and a member may be accompanied by experts.(c) The Committee may establish working groups to analyse data and to advise the Committee on the state of shared and straddling resources.(d) The Committee shall provide independent advice on the technical and scientific bases for decisions concerning fisheries conservation and management, including biological, social and economic aspects, and in particular, it shall:(1) assess information provided by members and relevant fisheries organisations or programmes on catches, fishing effort, and other data relevant to the conservation and management of fisheries;(2) formulate advice to the Commission on the conservation and management of fisheries;(3) identify cooperative research programmes and coordinate their implementation;(4) undertake such other functions or responsibilities as may be conferred on it by the Commission.(e) Members have an obligation to provide information on catches and other data relevant to the functions of the committee in such a way as to enable the Committee to fulfil its responsibilities under this paragraph.3. The Commission may establish such other committees and working parties as it considers desirable.4. The establishment of committees and working parties under this Rule shall be subject to the provisions of Article VII(4) of the Agreement.5. The procedures of such committees and working parties shall be governed mutatis mutandis by the Rules of Procedure of the Commission.Rule XIBudget and finance1. Except as otherwise provided in these Rules, the Financial Regulations of the Organisation, as amplified by the Administrative Manual and memoranda and the procedures based thereon, shall apply to the Commission.2. A proposed budget of the Commission for the next succeeding financial period consisting of proposed expenses of the Secretariat, including publications and communications, the proposed travelling expenses of the Chairman and Vice-Chairmen, when engaged in the work of the Commission between its sessions, and the expense, if any, of the committees, shall after approval by the Commission be submitted to the Director-General for consideration in the preparation of the general budget estimates of the Organisation.3. When adopted by the Conference as part of the general budget of the Organisation, the budget of the Commission shall constitute the limits within which funds may be committed for purposes approved by the Conference.4. All cooperative projects shall be submitted to the Council or the Conference of the Organisation prior to implementation.Rule XIIParticipation by observers1. Participation of international organisations in the work of the Commission and the relations between the Commission and such organisations shall be governed by the relevant provisions of the Organisation, as well as by the rules on relations with international organisations adopted by the Conference or Council of the Organisation.2. Members and Associate Members of the Organisation that are not members of the Commission may, upon their request, be represented by an observer at sessions of the Commission and its subsidiary bodies.3. States that are not Members of the Commission, nor Members or Associate Members of the Organisation, but are Members of the United Nations, any of its Specialised Agencies or the International Atomic Energy Agency may, upon request, and with the approval of the Council of the Organisation and of the General Fisheries Commission for the Mediterranean, attend sessions of the Commission and its subsidiary bodies in an observer capacity, in accordance with the Statement of Principles adopted by the Conference relating to the granting of observer status to nations.4. Unless the Commission expressly determines otherwise, observers may attend the plenary meetings of the Commission and participate in the discussions at any technical committee sessions which they may be invited to attend. In no case will they be entitled to vote.Rule XIIICooperative projectsIn the furtherance of cooperative projects provided for in Article III(1)(e) of the Agreement, and of studies undertaken outside the region referred to in the Preamble of the Agreement, arrangements may be made with governments that are not members of the Commission. All such arrangements shall be made by the Director-General of the Organisation.Rule XIVRecords, reports and recommendations1. Summary records shall be made of each plenary meeting of the Commission and each committee meeting, and shall be distributed as soon as possible to the participants.2. A summary shall be prepared of the proceedings of each session of the Commission and shall be published together with such reports of committees, technical papers and other documents as the Commission may consider advisable.3. At each session the Commission shall approve a report embodying its views, recommendations, resolutions and decisions, including, when requested, a statement of minority views.4. Subject to the provisions of Article V of the Agreement, the conclusions and recommendations of the Commission shall be transmitted to the Director-General of the Organisation at the close of each session, who shall circulate them to Members of the Commission, nations and international organisations that were represented at the session and make them available to other Members and Associate Members of the Organisation for their information.5. Recommendations having policy, programme or financial implications for the Organisation shall be brought by the Director-General to the attention of the Conference through the Council of the Organisation for action.6. Subject to the provisions of the preceding paragraph, the Chairman may request Members of the Commission to supply the Commission or the Director-General with information on action taken on the basis of recommendations made by the Commission.Rule XVRecommendations to Members1. The Commission may take recommendations for action by Members on any matter pertaining to the functions described in Article III of the Agreement.2. The Secretary shall receive on behalf of the Commission the replies of the Members in respect of such recommendations and shall prepare a summary and an analysis of such communications for presentation at the next session.Rule XVIAmendments to the Agreement1. Proposals for the amendment of the Agreement as provided by Article X of the Agreement may be made by any Member in a communication addressed to the Secretary. The Secretary shall transmit to all Members and to the Director-General a copy of such proposals for amendment immediately upon their receipt.2. No action on a proposal for the amendment of the Agreement shall be taken by the Commission at any session unless it has been included in the provisional agenda of the session.Rule XVIISuspension and amendment of Rules1. Subject to the provisions of the Agreement any of the foregoing Rules, other than Rules IV, V, X(3) and (4), XI, XII, XIV(4) and XVI, may be suspended on the motion of any delegation by a majority of the votes cast at any plenary meeting of the Commission, provided that announcement is made at a plenary meeting of the Commission and copies of the proposal for suspension have been distributed to the delegations not less than 48 hours before the meeting at which action is to be taken.2. Amendments of, or addition to, these Rules may be adopted on the motion of any delegation by a two-thirds majority of the Members of the Commission, at any plenary meeting of the Commission, provided an announcement is made at a plenary meeting and copies of the proposal for the amendment or addition have been distributed to delegations not less than 24 hours before the meeting at which action is to be taken.3. Any amendment to Rule XVI which may be adopted in accordance with the provisions of paragraph 2 of this Rule, shall not become effective until the next session of the Commission.Rule XVIIIOfficial languages1. The official languages of the Commission shall be such languages of the Organisation as the Commission itself may decide. The delegations may use any one of these languages at sessions and for their reports and communications. A delegation using a non-official language shall provide for interpretation into one of the official languages.2. During the meetings, interpretation in one or more of the official languages will be provided by the Secretariat when requested by one of the delegates present.3. Publications of reports and communications shall be in the language in which they are submitted and, when required by the Commission, abstracts in translation may be published.